Sturgis, J.
Exception to the refusal of the presiding Judge to direct a verdict of “not guilty” at the close of the evidence, in *9the trial of an indictment against the respondent for unlawful possession of intoxicating liquors.
Two witnesses testified that the respondent, having “alcohol” in his possession, in the kitchen of his house, sold a bottle of it to a State’s witness. The respondent offered no defense.
With this proof that the respondent had “alcohol” in his possession with intent to sell the same without further evidence of the intoxicating quality or effect of the liquor, a verdict of guilty was warranted and the case properly submitted to the jury. This court has already declared “alcohol” an intoxicating liquor within its judicial notice and the common knowledge of all men. State v. Clancy, 121 Me., 83. Facts which all persons of ordinary intelligence are presumed to know need not be proven. Com. v. Peckham, 2 Gray (Mass.), 514; State v. Dunn, 221 Mo., 530; Underhill’s Crim. Ev., 53.

Exception overruled.


Judgment for the State.